USCA11 Case: 20-14700     Date Filed: 01/21/2022   Page: 1 of 10




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-14700
                   Non-Argument Calendar
                   ____________________

BRIAN CARL RICHARDS,
                                           Petitioner-Appellant,
versus
SECRETARY, DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,


                                         Respondents-Appellees.
                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 6:19-cv-02244-PGB-LRH
                   ____________________
USCA11 Case: 20-14700        Date Filed: 01/21/2022      Page: 2 of 10




2                       Opinion of the Court                 20-14700


Before ROSENBAUM, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
       Brian Richards, a state prisoner, appeals the denial of his fed-
eral petition for a writ of habeas corpus, see 28 U.S.C. § 2254, alleg-
ing ineffective assistance of counsel under Strickland v. Washing-
ton, 466 U.S. 668 (1984). After careful review, we affirm.
                                  I.
       Richards pled nolo contendere in a Florida trial court to a
charge of petit theft with two prior convictions in exchange for the
prosecutor’s recommendation of a 180-day jail sentence. Before
accepting his plea, the court warned Richards that if he failed to
appear for sentencing, he would not get the benefit of his bargain
with the state and instead would be subject to a potential maxi-
mum of five years in prison. Richards said he understood, and the
court accepted his plea, but he then failed to appear for sentencing
because he was arrested for new offenses stemming from a bank
robbery. When sentencing eventually went forward after his con-
viction in the robbery case, the trial court imposed a five-year sen-
tence, emphasizing its prior warnings to Richards and asserting that
his “own conduct” resulted in the failure to appear.
       Richards appealed, arguing that the trial court erred in im-
posing an enhanced sentence because his absence at sentencing
was not willful. The state appellate court affirmed, citing Orange
v. State, 983 So. 2d 4, 5–6 (Fla. Dist. Ct. App. 2007), for the
USCA11 Case: 20-14700           Date Filed: 01/21/2022        Page: 3 of 10




20-14700                  Opinion of the Court                              3

proposition that a failure to appear caused by incarceration for new
crimes after entering the plea constitutes a willful breach of an
agreement to appear.
       Richards then sought postconviction relief under Rule 3.580,
Fla. R. Crim. P., arguing that his counsel rendered ineffective assis-
tance in three ways, two of which are relevant here: first, by failing
to move to withdraw the plea agreement when the court an-
nounced it would not follow that agreement and instead imposed
a five-year sentence; and second, by failing to advise him that he
could contest the willfulness of his failure to appear, and to make
such an argument to the trial court.1
        A state postconviction court rejected these claims without
an evidentiary hearing. As to the first claim, the court found that
counsel had no basis to move to withdraw the plea. According to
the court, under Quarterman v. State, 527 So. 2d 1380 (Fla. 1988),
there was an express agreement concerning the consequences of
failing to appear, so the trial court was permitted to impose an en-
hanced sentence without providing an opportunity for Richards to
withdraw his plea. Therefore, according to the postconviction
court, “counsel had no basis to file a motion to withdraw [Rich-
ards’s] plea and there is no reasonable probability that such a mo-
tion would have been granted.”


1 We granted Richards a certificate of appealability (“COA”) as to these two
claims but denied a COA for his claim that counsel was ineffective for failing
to request a transport order before the original sentencing.
USCA11 Case: 20-14700        Date Filed: 01/21/2022     Page: 4 of 10




4                      Opinion of the Court                 20-14700

         As to the second claim, the state postconviction court found
that it lacked merit because Richards “was arrested on new offenses
after entering the agreement, which rendered his failure to appear
willful.” The court noted that counsel and Richards informed the
court of Richards’s mental-health issues at sentencing but that two
doctors said he did not meet the M’Naghten test for insanity, mak-
ing him criminally responsible for the new crimes. As a result, in
the court’s view, there was no reasonable probability that the trial
court would have found that Richards’s failure to appear was not
willful.
       After the postconviction court’s order was summarily af-
firmed on appeal, Richards petitioned a federal district court for a
writ of habeas corpus. See 28 U.S.C. § 2254. The district court de-
nied the petition, finding that the state court’s decision was reason-
able and so entitled to deference. Richards now appeals.
                                 II.
       We review the district court’s denial of a state prisoner’s
§ 2254 petition de novo, but we review the state habeas court’s de-
cision with deference. Reed v. Sec’y, Fla. Dep’t of Corr., 593 F.3d
1217, 1239 (11th Cir. 2010); Wright v. Sec’y for Dep’t of Corr., 278
F.3d 1245, 1254–55 (11th Cir. 2002). Where the final state court to
adjudicate the merits of a petitioner’s claim simply affirms a lower
court’s decision without explaining its reasoning, we “look
through” to the last reasoned state-court decision and assume that
the unexplained decision adopted that reasoning. Wilson v. Sellers,
138 S. Ct. 1188, 1192 (2018). Here, we look through the appellate
USCA11 Case: 20-14700       Date Filed: 01/21/2022     Page: 5 of 10




20-14700               Opinion of the Court                        5

court’s summary affirmance to the state postconviction court’s rea-
soned order denying Richards’s claims.
       An ineffective-assistance-of-counsel claim requires a show-
ing that counsel’s performance was deficient and that the deficient
performance prejudiced the defense. Strickland, 466 U.S. at 687.
Prejudice means a “reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have
been different,” which is a “probability sufficient to undermine
confidence in the outcome.” Id. at 694.
       Under 28 U.S.C. § 2254(d), we may grant the writ of habeas
corpus only if the state court’s decision “was contrary to, or in-
volved an unreasonable application of” Strickland, or “was based
on an unreasonable determination of the facts in light of the evi-
dence presented in the State court proceeding.” 28 U.S.C.
§ 2254(d). Under these standards, “[a] state court’s determination
that a claim lacks merit precludes federal habeas relief so long as
fairminded jurists could disagree on the correctness of the state
court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011).
                                 A.
       We start with Richards’s argument that counsel was ineffec-
tive for failing to move to withdraw the plea when the trial court
declared it would not be bound by the plea agreement.
       Florida courts permit what is commonly referred to as a
“Quarterman agreement,” where a trial court allows a defendant
to be released after the plea hearing, provided he agrees that, if he
USCA11 Case: 20-14700        Date Filed: 01/21/2022     Page: 6 of 10




6                      Opinion of the Court                 20-14700

fails to appear at the sentencing hearing, the court may impose a
sentence greater than the one specified in the plea agreement. See,
e.g., Ingram v. State, 291 So. 3d 1009, 1010–11 (Fla. Dist. Ct. App.
2020). A plea agreement can be modified by the trial court during
the plea colloquy if the defendant clearly and unequivocally under-
stands and accepts those terms. Norman v. State, 43 So. 3d 771,
773 (Fla. Dist. Ct. App. 2010). But “a trial court may not unilater-
ally impose additional conditions of a plea agreement after it has
formally accepted the plea agreement without the acquiescence of
the defendant or his counsel.” Id.
        Richards relies primarily on Smith v. State, 988 So. 2d 1258
(Fla. Dist. Ct. App. 2008), in which the appellate court held that
terms added by the trial court providing for an enhanced sentence
for failure to appear “were not part of the plea agreement.” Id. at
1261. The court reasoned that Quarterman did not control because
“[t]he trial court accepted Smith’s plea before articulating what
would occur if Smith failed to appear at sentencing,” and there was
no subsequent agreement to make the terms a condition of his
plea, despite the defendant’s saying he understood them. In Rich-
ards’s view, his case is like Smith, and so he was entitled to an op-
portunity to withdraw his plea, making his counsel ineffective for
failing to file a motion to withdraw.
        But “[i]t is a fundamental principle that state courts are the
final arbiters of state law, and federal habeas courts should not sec-
ond-guess them on such matters.” Callahan v. Campbell, 427 F.3d
897, 932 (11th Cir. 2005) (quotation marks omitted); see also
USCA11 Case: 20-14700       Date Filed: 01/21/2022     Page: 7 of 10




20-14700               Opinion of the Court                        7

Harrington, 562 U.S. at 102–02 (stating that federal habeas review
is “not a substitute for ordinary error correction through appeal”).
In Callahan, we rejected the appellant’s argument that the state
court unreasonably applied Strickland because it was dependent on
the conclusion that the state court made an erroneous determina-
tion of state of law. 427 F.3d at 931–32. We explained that, where
“the state court has told us that if [defendant’s trial counsel] did
make the objection it would not have been successful” under state
law, the defendant “cannot be prejudiced by his counsel’s failure to
make a losing objection.” Id.
        Here, the state court did not unreasonably apply Strickland
because, as in Callahan, Richards’s argument depends on a conclu-
sion that the state court misinterpreted state law. See id. The state
court expressly found that Richards was subject to a valid Quarter-
man agreement, which is purely a matter of state law. Even if we
might have decided the matter differently had it been our call to
make, we cannot say the state court’s decision was based on an un-
reasonable determination of what occurred during the plea hear-
ing. See 28 U.S.C § 2254(d)(2). Richards points to Smith, but that
case is factually distinguishable because, in contrast to Smith, the
trial court here expressly articulated the Quarterman terms before
accepting Richards’s guilty plea. See Norman, 43 So. 3d at 773; cf.
Smith, 988 So. 2d at 1259–61.
      Because the state court has told us that, under state law,
Richards was not entitled to withdraw his plea despite the en-
hanced sentence for failing to appear, it cannot be unreasonable to
USCA11 Case: 20-14700        Date Filed: 01/21/2022     Page: 8 of 10




8                      Opinion of the Court                 20-14700

also determine there was no probability of a different result had
counsel filed a motion to withdraw. See Callahan, 427 F.3d at 931–
32.
                                 B.
        Nor did the state court unreasonably conclude that Richards
could not establish Strickland prejudice based on counsel’s failure
to advise him that he could contest the willfulness of his failure to
appear, and to make such an argument to the trial court. Richards
asserts that, had counsel properly advised him, he would have pre-
sented expert testimony at sentencing that mental illness contrib-
uted to his arrest. The expert’s report stated, among other things,
that (1) Richards was sane when he robbed the bank, but his mental
illness likely was a significant contributor to his actions and should
be viewed as a mitigating factor; (2) he was admitted for psychiatric
reasons on several occasions; and (3) he has bipolar disorder.
       Under Florida law, “where timely appearance for sentencing
is made a condition of a plea agreement, a non-willful failure to
appear will not vitiate the agreement and permit the trial court to
impose some greater sentence.” Johnson v. State, 501 So. 2d 158,
160-61 (Fla. Dist. Ct. App. 1987). In other words, the violation of a
Quarterman agreement must be “willful” for the court to impose
an enhanced sentence. Ingram, 291 So. 3d at 1011–12. A trial court
must offer “an opportunity to explain why [the defendant] failed to
timely appear at sentencing” and then make a factual determina-
tion as to whether the failure to appear was willful. Lowery v.
State, 22 So. 3d 745, 749 (Fla. Dist. Ct. App. 2009).
USCA11 Case: 20-14700         Date Filed: 01/21/2022     Page: 9 of 10




20-14700                Opinion of the Court                          9

       Generally, Florida courts treat the failure to appear as willful
“if the defendant was incarcerated because he had committed a
new offense after entering into the agreement.” Orange, 983 So.
2d at 5–6. Nevertheless, a defendant’s mental illness may affect the
willfulness determination. See Marcano v. State, 814 So. 2d 1174,
1176–77 (Fla. Dist. Ct. App. 2002) (“[M]ental illness can render vio-
lations of probation not willful and substantial.”). More broadly,
Florida utilizes the M’Naghten test, under which a defendant is not
criminally responsible for his conduct if he can prove he did not
know of the nature of consequences of his act or was unable to
distinguish right from wrong. Patton v. State, 878 So. 2d 368, 375
(Fla. 2004).
       Here, it was not unreasonable for the state postconviction
court to determine there was not a reasonable probability that ad-
ditional expert testimony on Richards’s mental-health status would
have resulted in the state trial court’s finding that his failure to ap-
pear was non-willful.
       At the sentencing hearing, defense counsel addressed Rich-
ards’s arrest and mental health, pointing out that a doctor who had
performed a psychological evaluation found that Richards suffered
from, and had been in intensive treatment for, bipolar disorder at
the time that the new offenses occurred. Richards then personally
addressed the court regarding his failure to appear. As explanation
for the new offenses, Richards stated that he had been receiving
mental-health treatment since 1998 but had stopped taking his
medication. As a result, he “began hearing voices and hallucinating
USCA11 Case: 20-14700       Date Filed: 01/21/2022    Page: 10 of 10




10                     Opinion of the Court                20-14700

and ended up going into the bank with a note and no weapon and
asking them for money.” He was evaluated for that criminal case,
and two doctors found that he suffered from mental duress but did
not meet the M’Naghten test. Richards emphasized that he “had
no intentions of any of this ever happening, disrespecting the Court
or making this drag on for a year-and-a-half,” and that he had
“wanted to get this resolved as bad as anybody else.”
        The record of the sentencing hearing shows, in sum, that
Richards received “an opportunity to explain why [he] failed to
timely appear at sentencing.” Lowery, 22 So. 3d at 749. More to
the point, the record shows Richards informed the trial judge that
his criminal conduct was not intentional because he was “hearing
voices and hallucinating” after he had stopped his medication, even
if he did not meet the M’Naghten test. The expert testimony Rich-
ards asserts he would have provided but for counsel’s error—that
he was sane, but that mental illness contributed to his criminal con-
duct—is largely cumulative of the information presented at sen-
tencing. On this record, therefore, we cannot say it was unreason-
able to conclude that any deficiency in counsel’s performance on
the issue of willfulness did not create a reasonable probability of a
different result.
      Because, at worst, “fairminded jurists could disagree on the
correctness of the state court’s decision,” Harrington, 562 U.S. at
101, Richards has not shown he is entitled to federal habeas relief
under § 2254(d). We therefore affirm the denial of his petition.
      AFFIRMED.